DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stress level measuring unit and a stress factor specifying unit in claims 1 and 19, a processing executing unit in claim 3, an output unit in claim 14, a target setting unit and a scheduled time determining unit in claim 15, and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se, which is claimed as a product without any structural recitations.  See MPEP 2106.03(I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. Pub. No. 2015/0112158 A1; hereinafter known as “He”).
Regarding claim 1, He discloses an information processing apparatus (Abstract; Fig. 23) comprising: a stress level measuring unit that measures a stress level of a user on a basis of a result of detection by a sensor ([0307]-[0309]; [0373]-[0376]) and a stress factor specifying unit that specifies a factor causing an increase or decrease in the stress level on a basis of an action of the user in a period in which the stress level is increased or decreased ([0377]-[0381]; [0443]; [0792]-[0793]; [0933]; [0953]; [0970]).

Regarding claim 3, He discloses a processing executing unit that executes an event corresponding to the factor ([0792]; [0889]-[0890]).
Regarding claim 4, He discloses that the processing executing unit executes the event corresponding to the factor having caused a decrease in the stress level in a case where the stress level is higher than a threshold value, and executes the event corresponding to the factor having caused a increase in the stress level in a case where the stress level is lower than a threshold value ([0141]; [0145]; [0257]; [0263]; [0419]; [0792]; [0889]-[0890]; [0963]; [0965]).
Regarding claim 5, He discloses that the processing executing unit executes, as the event, processing for causing the user to take an action corresponding to the factor or a suggestion about an action corresponding to the factor ([0792]; [0889]-[0890]).
Regarding claim 6, He discloses an action analyzer that analyzes an action of the user on a basis of the result of detection by the sensor, wherein the processing executing unit executes the event corresponding to the action of the user ([0792]-[0793]).
Regarding claim 7, He discloses an output controller that outputs information representing the increase or decrease in the stress level together with information representing the factor ([0383]-[0384]; [0888]-[0890]).
Regarding claims 8 and 9, He discloses that the output controller output information representing the factor that is discrete or information representing the factor 
Regarding claim 12, He discloses that the output controller outputs information representing the stress level measured in each period with use of a predetermined period as the factor (Fig. 23; [0888]-[0890]).
Regarding claim 15, He discloses that the processing executing unit includes a target value setting unit that sets a target value of sleep quality on a basis of the increase or decrease in the stress level ([0623]; [0638]; [0646]; [0858]-[0863]; [0872]) and a scheduled time determining unit that determines a scheduled bedtime and a scheduled wake-up time on a basis of the target value ([0864]).
Regarding claim 16, He discloses that the processing executing unit further includes a pre-sleep processing executing unit that executes processing relating to before sleep and a sleeping processing executing unit that executes processing relating to during sleep ([0342]; [0344]; [0862]-[0863]).
Regarding claim 17, He discloses that the pre-sleep processing executing unit performs at least one of a suggestion about an action before the sleep or control of a sleep environment as the processing relating to before the sleep ([0864]; [0959]) and the sleeping processing executing unit performs at least one of measurement of a sleep state, control of the sleep environment, or adjustment of a wake-up timing as the processing relating to during the sleep ([0388]-[0389]; [0864]; [0959]).

Regarding claim 19, He discloses a program causing a computer to serve as (Abstract; Fig. 23; [0790]; [0843]; [0975]): a stress level measuring unit that measures a stress level of a user on a basis of a result of detection by a sensor ([0307]-[0309]; [0373]-[0376]) and a stress factor specifying unit that specifies a factor causing an increase or decrease in the stress level on a basis of an action of the user in a period in which the stress level is increased or decreased ([0377]-[0381]; [0443]; [0792]-[0793]; [0933]; [0953]; [0970]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 7 above, and further in view of Goldberg (U.S. Pub. No. 2015/0342511 A1).
Regarding claim 10, He discloses the invention as claimed, see rejection supra, but fails to disclose that the output controller outputs the information representing the increase or decrease in the stress level together with a moving route of the user with use of a location of the user as the factor.  Goldberg discloses a similar information processing apparatus (Abstract) that uses location of a user ([0030]; [0044]; [0071]) and outputs information relating to increase or decreased stress levels together with a moving route of the user based on location in order to provide context and project stress levels ([0030]; [0038]; [0047]; [0070]; [0087]-[0088]; [0149]).  It would have been 
Regarding claim 11, He discloses the invention as claimed, see rejection supra, but fails to disclose that the output controller outputs information representing the stress level to a position on a map corresponding to a position where the stress level has been measured with use of a location of the user as the factor.  Goldberg discloses a similar information processing apparatus (Abstract) that uses location of a user ([0030]; [0044]; [0071]) and outputs information relating to increase or decreased stress levels to a position on a map corresponding to a position of the user where the stress level has been measured in order to provide context and project stress levels ([0030]; [0038]; [0047]; [0070]; [0087]-[0088]; [0149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of He to output stress level information along with a position on a map using location, as taught by Goldberg, in order to provide context and project stress levels.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 7 above, and further in view of Rahman et al. (U.S. Pub. No. 2014/0085101 A1; hereinafter known as “Rahman”).  He discloses the invention as claimed, see rejection supra, but fails to disclose that the output controller outputs information representing the stress level together with information representing a companion of the user with use of the companion of the user as the factor.  Rahman .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 5 above, and further in view of Mestha et al. (U.S. Pub. No. 2016/0157776 A1; hereinafter known as “Mestha”).  He discloses the invention as claimed, see rejection supra, but fails to disclose an output unit that makes the suggestion about the action corresponding to the factor with use of voice or AR display.  Mestha discloses a similar information processing apparatus (Abstract) that assesses a user’s stress level and includes an output unit that provides a suggestion with use of voice in order to provide audible feedback to the user ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of He with the output unit taught by Mestha in order to provide audible feedback to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abuelsaad et al. (U.S. Pub. No. 2018/0196922 A1) and Schuler et al. (U.S. Pub. No. 2009/0264711 A1) teach that .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791